DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Response Date
2. 	This Office Action is in response to applicant's response filed on July 14, 2022 from 

Non-Final Office Action mailed out on April 18, 2022. 


  			                        Status of Claims 
3.   	Claims 1 and 3-5, have been amended. Claims 1-18 are pending in the 

Application.

Response to Arguments
4.	Applicant's arguments filed July 14, 2022 have been fully considered but they are 

not persuasive. 

	The Applicant argues that Alvarez’s reference fails to anticipate independent claim 1 because it fails to disclose the feature “receiving, by a client for the live stream, a task goal configuration instruction for a specified task of a live stream” and “the candidate task goals of the specified task according to historical data representing a task goal of the specified task” Examiner respectfully disagrees.
	The Examiner appreciates Applicant remark, but I would  remind you that, Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In reVan Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	With regard to, “receiving, by a client for the live stream (see paragraph [0030]: the user interface hosted on the first user mobile device 100 displays a live video 102 of the second user, where such live video is obtained from a camera associated with the second user mobile device via the chat system),, a task goal configuration instruction for a specified task of a live stream (see paragraph [0032]: The first user initiates a gift transaction to give one of the virtual gifts)”, thereby, “the live stream ” is broadly interpreted as a live video 102 of the second user, and a task goal configuration instruction for a specified task of a live stream is broadly interpreted as a user(first user) initiation of gift transaction. 
	In addition, with regard to “the candidate task goals of the specified task according to historical data representing a task goal of the specified task”, the limitation is broadly interpreted as “data relating to virtual gifts purchased by user or received by users,. see paragraph [0044]

	For the reason discussed above, Alvarez’s reference anticipates independent claim 1.
	With regard to independent claims 7 and 13, the claims are rejected for the same reason provided in independent claim 1.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



7.	Claims 1-2, 6-8, 12-14 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alvarez,  Pub. No.: US 2019/0080374 A1 (Hereinafter “Alvarez”).
 	Regarding Claim 1, Alvarez discloses a method for configuring a task goal, applied to a live stream (see paragraph [0014]), comprising: 
receiving, by a client for the live stream (see paragraph [0030]: the user interface hosted on the first user mobile device 100 displays a live video 102 of the second user, where such live video is obtained from a camera associated with the second user mobile device via the chat system), a task goal configuration instruction for a specified task of a live stream (see paragraph [0032]: The first user initiates a gift transaction to give one of the virtual gifts, for example the gift represented by a heart icon, to the second user by taking a user interface action on the user interface 102. In an embodiment, such user interface action could comprise tapping on the heart icon. In an embodiment, such user interface action could comprise swiping the heart icon onto the face of the second user displayed on the user interface 102. Various other user interface actions could be designed which might or might not involve interacting directly with the display of the first user's mobile device 100, as will be readily understood by those skilled in the art. For example, by sound, shaking the device, by scanning a code, or by a voice command. In addition, see paragraph [0051]. Examiner Note: “a task goal configuration…” is interpreted as a gift transaction to give one of the virtual gifts in “chat service” that enables users to conduct live, real-time or near time conversations with one another in text form, audio form, and or audiovisual form using their respective user devices.); 
5determining, by a client for the live stream,  in response to the task goal configuration instruction, candidate task goals of the specified task 5determining, in response to the task goal configuration instruction, candidate task goals of the specified task according to historical data representing a task goal of the specified task (see paragraph  [0040]: In an embodiment, all persistent data associated with the chat service is stored on chat service provider databases 300. For example, user account information could be stored on the chat service provider database, as well as data relating to virtual gifts purchased by user. In addition, see paragraph [0044]: The server 200 additionally provides a gift subsystem 240 that tracks virtual gifts purchased or received by users, and provides for the redemption of virtual gifts for cash or credit.);  
displaying by a client for the live stream, the candidate task goals as optional configuration items on a task goal configuration interface of a client for the live stream (see paragraph [0047]: a list of available virtual gifts is provided to the user. Such virtual gifts could take any form, for example a virtual diamond ring, a virtual rose, virtual candy box, or virtual car. In various embodiments, each virtual gift represents a cash value established for the virtual gift, the form of the virtual gift itself being fanciful, but implying a general sense of the value of the virtual gift. In other embodiments, the virtual gift represents some other thing of tangible or intangible value such as, for example, a tangible gift, virtual coins, a gesture of affection, or status within the chat system); and 
configuring, by a client for the live stream,  in response to a selection operation for the optional configuration items 10displaying on the task goal configuration interface, the task goal of the specified task according to a selected optional configuration item (see paragraph [0032]: The first user initiates a gift transaction to give one of the virtual gifts, for example the gift represented by a heart icon, to the second user by taking a user interface action on the user interface 102. In an embodiment, such user interface action could comprise tapping on the heart icon. In an embodiment, such user interface action could comprise swiping the heart icon onto the face of the second user displayed on the user interface 102. Various other user interface actions could be designed which might or might not involve interacting directly with the display of the first user's mobile device 100, as will be readily understood by those skilled in the art. For example, by sound, shaking the device, by scanning a code, or by a voice command. In addition, see paragraph [0051]).

Regarding Claim 2, Alvarez further discloses the method according to claim 1, wherein the task goal configuration instruction comprises an instruction configured to trigger display of the task goal configuration interface or an instruction configured to trigger switching of the optional configuration items displayed in the 15task goal configuration interface and corresponding to the candidate task goals (see paragraphs [0031]-[0032]).  
 
Regarding Claim 6, Alvarez further discloses the method according to claim 1, wherein the historical data representing the task  goal of the specified task comprises at least one of the following: 25data of a historical goal configured by the user bound to the client for the live stream for the specified task; data of a historical goal realized by the user in executing the specified task; data of historical goals configured by a user other than the user for the specified task; and data of historical goals realized by other users in executing the specified task (see paragraphs  [0040] and [0044]).  

 	Regarding Claim 7, Alvarez discloses 30a method for configuring a task goal, 

applied to a live stream (see paragraph [0014]), comprising: 
sending, by a client for the live stream, a task goal configuration instruction for a specified task to a server (see fig.3 and paragraph [0035]: an App that allows mobile users 100 and other users 500 (e.g. desktop users) to communicate with a chat service provider server 200, establish audiovisual or text-based chat sessions with other users, and additionally provides the ability for users to give virtual gifts to one another.); 
determining, by the server, candidate task goals of the specified task according to historical data representing a task goal of the specified task in response to the received task goal 31Atty. Dkt.: 11189-100US1 configuration instruction (see paragraph  [0040]: In an embodiment, all persistent data associated with the chat service is stored on chat service provider databases 300. For example, user account information could be stored on the chat service provider database, as well as data relating to virtual gifts purchased by user. In addition, see paragraph [0044]: The server 200 additionally provides a gift subsystem 240 that tracks virtual gifts purchased or received by users, and provides for the redemption of virtual gifts for cash or credit.), and sending the candidate task goals to the client for the live stream (see paragraph [0032]:The first user initiates a gift transaction to give one of the virtual gifts, for example the gift represented by a heart icon, to the second user by taking a user interface action on the user interface 102); 
displaying, by the client for the live stream, the candidate task goals as optional configuration items on a task goal configuration interface of the client for the live stream  (see paragraph [0047]: a list of available virtual gifts is provided to the user. Such virtual gifts could take any form, for example a virtual diamond ring, a virtual rose, virtual candy box, or virtual car. In various embodiments, each virtual gift represents a cash value established for the virtual gift, the form of the virtual gift itself being fanciful, but implying a general sense of the value of the virtual gift. In other embodiments, the virtual gift represents some other thing of tangible or intangible value such as, for example, a tangible gift, virtual coins, a gesture of affection, or status within the chat system); and 
configuring, in response to a selection operation for the optional configuration items displaying 5on the task goal configuration interface, the task goal of the specified task according to a selected optional configuration item (see paragraph [0032]: The first user initiates a gift transaction to give one of the virtual gifts, for example the gift represented by a heart icon, to the second user by taking a user interface action on the user interface 102. In an embodiment, such user interface action could comprise tapping on the heart icon. In an embodiment, such user interface action could comprise swiping the heart icon onto the face of the second user displayed on the user interface 102. Various other user interface actions could be designed which might or might not involve interacting directly with the display of the first user's mobile device 100, as will be readily understood by those skilled in the art. For example, by sound, shaking the device, by scanning a code, or by a voice command. In addition, see paragraph [0051]. Examiner Note: “a task goal configuration…” is interpreted as a gift transaction to give one of the virtual gifts in “chat service” that enables users to conduct live, real-time or near time conversations with one another in text form, audio form, and or audiovisual form using their respective user devices). 

Regarding Claim 8, Alvarez further discloses he method according to claim 7, wherein said sending, by the client for the live stream, the task goal configuration instruction for the specified task to the server comprises: receiving, by the client for the live stream, an input instruction associated with the task goal 10configuration interface (see paragraphs [0031]-[0032]); and sending, in response to the input instruction, the task goal configuration instruction for the specified task to the server (see paragraph [0032]); wherein the input instruction comprises an instruction configured to trigger display of the task goal configuration interface or an instruction configured to trigger switching of the optional 15configuration items displayed in the task goal configuration interface and corresponding to the candidate task goals (see paragraphs [0031]-[0032]).  

 	Regarding Claim 12, Alvarez further discloses the method according to claim 7, wherein the historical data representing the task goal of the specified task comprises at least one of the following: 30data of a historical goal configured by the user bound to the client for the live stream for the specified task; data of a historical goal realized by the user in executing the specified task; data of historical goals configured by a user other than the user for the specified task; and data of historical goals realized by other users in executing the specified task (see paragraphs  [0040] and [0044]). 
 
Regarding Claim 13, Alvarez discloses an electronic device for configuring a task goal, applied to a live stream (see fig.1 and paragraphs  [0029] and [0031]), comprising: 
a processor (see paragraph [0018]: a processor of a general purpose computer , and see paragraph [0025]: computer); and

 	a memory configured to store an instruction capable of being executed by the 

processor (see paragraph [0025]: a computer-readable medium stores 

computer data, which data can include computer program code that is executable 

by a computer, in machine readable form);
 wherein 5the processor is configured to execute the instruction to (see paragraph [0018]: a processor of a general purpose computer, special purpose computer, ASIC, or other programmable data processing apparatus, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, implements the functions/acts specified in the block diagrams or operational block or blocks.):
 receive a task goal configuration instruction for a specified task of a live stream (see paragraph [0032]: The first user initiates a gift transaction to give one of the virtual gifts, for example the gift represented by a heart icon, to the second user by taking a user interface action on the user interface 102. In an embodiment, such user interface action could comprise tapping on the heart icon. In an embodiment, such user interface action could comprise swiping the heart icon onto the face of the second user displayed on the user interface 102. Various other user interface actions could be designed which might or might not involve interacting directly with the display of the first user's mobile device 100, as will be readily understood by those skilled in the art. For example, by sound, shaking the device, by scanning a code, or by a voice command. In addition, see paragraph [0051]. Examiner Note: “a task goal configuration…” is interpreted as a gift transaction to give one of the virtual gifts in “chat service” that enables users to conduct live, real-time or near time conversations with one another in text form, audio form, and or audiovisual form using their respective user devices.); 
determine, in response to the task goal configuration instruction, candidate task goals of the specified task according to historical data representing a task goal of the specified task (see paragraph  [0040]: In an embodiment, all persistent data associated with the chat service is stored on chat service provider databases 300. For example, user account information could be stored on the chat service provider database, as well as data relating to virtual gifts purchased by user. In addition, see paragraph [0044]: The server 200 additionally provides a gift subsystem 240 that tracks virtual gifts purchased or received by users, and provides for the redemption of virtual gifts for cash or credit.); 
display the candidate task goals as optional configuration items on a task goal configuration 10interface of a client for the live stream (see paragraph [0047]: a list of available virtual gifts is provided to the user. Such virtual gifts could take any form, for example a virtual diamond ring, a virtual rose, virtual candy box, or virtual car. In various embodiments, each virtual gift represents a cash value established for the virtual gift, the form of the virtual gift itself being fanciful, but implying a general sense of the value of the virtual gift. In other embodiments, the virtual gift represents some other thing of tangible or intangible value such as, for example, a tangible gift, virtual coins, a gesture of affection, or status within the chat system); and 
configure, in response to a selection operation for the optional configuration items displaying on the task goal configuration interface, the task goal of the specified task according to a selected optional configuration item (see paragraph [0032]: The first user initiates a gift transaction to give one of the virtual gifts, for example the gift represented by a heart icon, to the second user by taking a user interface action on the user interface 102. In an embodiment, such user interface action could comprise tapping on the heart icon. In an embodiment, such user interface action could comprise swiping the heart icon onto the face of the second user displayed on the user interface 102. Various other user interface actions could be designed which might or might not involve interacting directly with the display of the first user's mobile device 100, as will be readily understood by those skilled in the art. For example, by sound, shaking the device, by scanning a code, or by a voice command. In addition, see paragraph [0051]).
 
Regarding Claim 14, Alvarez further discloses the electronic device according to claim 13, wherein the task goal configuration instruction 15comprises an instruction configured to trigger display of the task goal configuration interface or an instruction configured to trigger switching of the optional configuration items displayed in the task goal configuration interface and corresponding to the candidate task goals (see paragraphs [0031]-[0032]).  
  
Regarding Claim 18, Alvarez further discloses the electronic device according to claim 13, wherein the historical data representing the 20task goal of the specified task comprises at least one of the following: data of a historical goal configured by the user bound to the client for the live stream for the specified task; data of a historical goal realized by the user in executing the specified task; data of historical goals configured by a user other than the user for the specified task; and 25data of historical goals realized by other users in executing the specified task  (see paragraphs  [0040] and [0044]).

Allowable Subject Matter
8.	Claims 3-5, 9-11 and 15-17 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

					Examiner Note
9.	The examiner would like applicant to incorporate claims 3-4 into claim 1, claims 9-10 into claim 7 and claims 15-16 into claim 13 for possible allowance of independent claims 1, 7 and 13. 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Woschank et al.  Patent No: US 10,271,079 B1

	Payzer et al. Pub. No.: US 2019/0268662 A1
	Yu et al. Pub. No.: US 2020/0099960 A1
	Liu et al. Patent No. US 11,197,069 B2
	Lerner et al.  Pub. No. US 2018/0067641 A1	
	
	Peng et al. Pub. No.: US 2017/0171599 A1
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424



/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424